DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/21 has been entered.
	
Response to Amendment
The amendment filed on 07/28/21 has been entered. Claims 1-20 remain pending in the application.

Claim Objections
Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 20  are objected to because of the following informalities:
"by a plug-in application on a user device" should be ", by a plug-in application on a user device,” [Claims 1, 8, 15, lines 6, 12, 7];
"by a plug-in application on a user device" should be ", by the plug-in application on the user device,” [Claims 1, 8, 15, lines 8, 14, 9];
"by the user device" should be “, by the user device,” [Claims 1, 8, 15
"the source from which the one or more files are downloaded" should be “the one or more sources from which the one or more files are downloaded” [Claims 1, 8, 15, lines 7, 13, 8];
“the downloaded one or more files” should be “the downloaded one or more files from the one or more sources” [Claims 1, 8, 15, lines 9, 15, 10];
"files" or “the one or more files” should be "the one or more files from the one or more sources” [Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 20, lines 7,2, 2, 3, 13, 1, 1, 2, 8, 1, 1, 3].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, 15 similarly recite downloading, by a file source identification system, one or more files from one or more sources, wherein the file source identification system is connected to one or more user devices; determining by a plug-in application on a user device the source from which the one or more files are downloaded; adding by a plug-in application on a user device meta-data 
The limitations of determining… the source from which the one or more files are downloaded; adding…meta-data extensions to the downloaded files as to the one or more sources, as drafted, recite a process that, under their broadest reasonable interpretation, cover a mental process but from the recitation of implementing it on generic computer components.  That is, but for the “by a/the file source identification system” language, nothing in the claim elements preclude the steps from practically being performed in the mind.  The limitation, determining … the source from which the one or more files are downloaded encompasses a user visiting a website and downloading a file wherein they mentally recognize that the source of the file is the website in which they downloaded the file from. The limitation, adding… meta-data extensions to the downloaded files as to the one or more sources encompasses a user taking a mental note of the website in which they downloaded a file from and utilizing generic computer components to rename the files or change file extensions to further include the source from which the file was downloaded from. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 8, 15 recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of downloading by a file source identification system one or more files from one or more sources; and storing the files with meta-data extensions by the user device to a meta-data database, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing operating system activities as mere tools of conventional data gathering and storage. Accordingly, claims 1, 8, 15 are not patent eligible.
Claims 2-7, 9-14, 16-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 2-7, 9-14, 16-20 recite the same abstract idea of determine the source of downloaded files and changing 
Claims 2, 9, 16 similarly recite the additional limitation of wherein the downloading, by the file source identification system, the one or more files from the one or more sources is from local device locations. This judicial exception is not integrated into a practical application. The additional element further represents mere data gathering and a mere data gathering step does not integrate the judicial exception into a practical application. Accordingly, claims 2, 9, 16 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the downloading, by the file source identification system, the one or more files from the one or more sources is from local device locations, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). This additional element is not sufficient to overcome the essentially mental nature of these claims, as it recites the use of 
Claims 3, 10, 17 similarly recite the additional limitation of wherein the one or more files are part of a software update package (SUP). This judicial exception is not integrated into a practical application. The additional element represents a mere data retrieval step for retrieving files that are part of a software update package. That is, this additional limitation further refines the data retrieval step as in the independent claims, however, it still recites no more than mere data retrieval and does not integrate the judicial exception into a practical application. Accordingly, claims 3, 10, 17 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the one or more files are part of a software update package (SUP), which is part of a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). This additional element is not sufficient to overcome the essentially mental nature of these claims, as it recites 
Claims 4, 11, 18 similarly recite the additional limitation of wherein files in the software update package (SUP) are from one or more different locations. This judicial exception is not integrated into a practical application. The additional element represents a mere data retrieval step for retrieving files that are part of a software update package from one or more different locations. That is, this additional limitation further refines the data retrieval step as in the independent claims, however, it still recites no more than mere data retrieval and does not integrate the judicial exception into a practical application. Accordingly, claims 4, 11, 18 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein files in the software update package (SUP) are from one or more different locations, which is part of a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). This additional element is 
Claims 5, 12, 19 similarly recite the additional limitation of wherein the meta-data extensions further comprise information related to one or more of: file source, file origin, identifier of the file source or the file origin, download count, size, image location, software update package (SUP), software update package (SUP) path/download path. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step encompassing a user taking a mental note of the website in which they downloaded a file from and utilizing generic computer components to rename the files or change file extensions to further include one or more of the source from which the file was downloaded from, the file origin, or an identifier of the source/origin. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5, 12, 19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation 
Claims 6, 13 similarly recite the additional limitation of wherein the storing is performed on a dedicated meta-data database that includes folders of the files with meta-data extensions. This judicial exception is not integrated into a practical application. The additional element represents mere insignificant extra-solution activity, therefore, does not integrate the judicial exception into a practical application. Accordingly, claims 6, 13 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the storing is performed on a dedicated meta-data database that includes folders of the files with meta-data extensions represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP 
Claims 7, 14, 20 similarly recite the additional limitation of providing an alternative data stream as part of a meta-data extension when files are copied from the one or more sources. This judicial exception is not integrated into a practical application. The additional element represents mere data gathering, and therefore, does not integrate the judicial exception into a practical application. Accordingly, claims 7, 14, 20 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing an alternative data stream as part of a meta-data extension when files are copied from the one or more sources, which is mere data gathering, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and further in view of Achyuth (US 2020/0314167).
Regarding claim 1, Yoon discloses:
A computer-implementable method for identification of sources of files comprising: downloading, by a file source identification system, one or more files from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the source from which the one or more files are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14 as cited;
wherein the meta-data extensions provide a file attribute for source inspection at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not 
Yoon fails to disclose “…by a plug-in application on a user device…; storing the files with meta-data extensions by the user device to a meta-data database”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to specify the file and folder structure. Using such API, plug-in component 306 enables users to create new folders, rename files and folders, change file access permissions, and take other actions enabled by the API.”) and the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly 
Yoon, Antebi fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
As per claim 2, claim 1 is incorporated, Yoon further discloses:
wherein the downloading, by the file source identification system, the one or more files from the one or more sources is from local device locations at least by ([0119] “The destination may be the local server 1 sharable by the first terminal 100 and the second terminal 200, or the second terminal 200 capable of local communication with the first terminal 100.”).
As per claim 5, claim 1 is incorporated, Yoon further discloses:
wherein the meta-data extensions further comprise information related to one or more of: file source, file origin, identifier of the file source or the file origin, download count, size, image location, software update package (SUP), software update package (SUP) path/download path at least by ([0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the extension “ABC” is at least the file source/origin and identifier of the source/origin.
As per claim 6, claim 1 is incorporated, Achyuth further discloses
wherein the storing is performed on a dedicated meta-data database that includes folders of the files with meta-data extensions at least by ([0044] “As based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights”) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (dedicated meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a 
Regarding claim 8, Yoon discloses:
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus at least by ([0055] “It will be understood that, when an element, component, apparatus, or system is referred to as comprising a component consisting of a program or software, the element, component, apparatus, or system can comprise hardware (e.g., a memory or a central processing unit (CPU)) necessary for executing or operating the program or software or another program or software (e.g., an operating system (OS) and a driver necessary for driving a hardware”);
the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor and configured for: downloading, by a file source identification system, one or more files from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the source from which the one or more files are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14 as cited;
wherein the meta-data extensions provide a file attribute for source inspection at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not 
Yoon fails to disclose “…by a plug-in application on a user device…; storing the files with meta-data extensions by the user device to a meta-data database”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to specify the file and folder structure. Using such API, plug-in component 306 enables users to create new folders, rename files and folders, change file access permissions, and take other actions enabled by the API.”) and the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly 
Yoon, Antebi fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
Regarding claim 15, Yoon discloses:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: downloading, by a file source identification system, one or more files from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the source from which the one or more files are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an electronic signature of a signature file. More specifically, the second ID-based processing module 250 may encrypt a third file using an ID of a receiver (i.e., the first user) who will receive the third file, and generate and append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source 
wherein the meta-data extensions provide a file attribute for source inspection at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not necessarily require the source to be “the source from which one or more files are downloaded.”
Yoon fails to disclose “…by a plug-in application on a user device…; storing the files with meta-data extensions by the user device to a meta-data database”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yoon to include a a plug-in application for viewing and renaming files as in Antebi in order to provide added functionality or features to the existing software package so as to avoid having to build new software with the desired functionality or features.
Yoon, Antebi fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi because the references 

Claims 9, 12-13, 16, 19 recite equivalent claim limitations as the method of claims 2, 5-6, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.


Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and Achyuth (US 2020/0314167) and further in view of Liang (US 2016/0188316).
As per claim 3, claim 1 is incorporated, Yoon, Antebi, Achyuth fail to disclose “wherein the one or more files are part of a software update package (SUP)”
However, Liang teaches the above limitation at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file”) and the files that are part of a software update package or the set of increment files used for updating a software program file.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Yoon, Antebi, Achyuth because the 
As per claim 4, claim 3  is incorporated, Liang furthers discloses:
wherein files in the software update package (SUP) are from one or more different locations at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file, a software program provider device (e.g., a server) can first compare between data associated with different variants of the program files, all of which associated with a particular version but provided by different distribution channels”) and the files from one or more different locations are the set of increment files from different distribution channels for updating the software program file.

Claims 10-11, 17-18 recite equivalent claim limitations as the method of claims 3-4, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and Achyuth (US 2020/0314167) and further in view of Juillard (US 8,140,647).
As per claim 7, claim 1 is incorporated, Yoon, Antebi, Achyuth fail to disclose “further comprising providing an alternative data stream as part of a meta-data extension when files are copied from the one or more sources”
However, Juillard teaches the above limitation at least by ([col. 2, lines 56-60] “The method disclosed herein originates an upload request from a client for the transfer data to a server, from a third party application hosted on a network having a wider bandwidth than is available to the originator client.” [col. 8, lines 23-27, 37-43] “the client device sending a login request to the remote service device in Step 501 a initiating a file transfer session. In Step 501 b the client device receives an acknowledgement from the remote service device authenticating the session…sending the transfer request message to the remote service device in Step 506 may include sending an attribute such as a remote service device identifier, a file name, a directory path, file extension, access key, metadata, access date, last modified date, creation date, user ownership, group ownership, size, compressed size, description, author, title, or combinations of the above-described attributes.”) and the providing of the alternative data stream is the providing of a combination of at least the file extension and directory path of a file during a process for transferring a file from a client (source) to a server.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Juillard into the teaching of Yoon, Antebi, Achyuth because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include an alternative data stream as part of a metadata extension as in Juillard to allow the different devices to access the same files using different paths.

Claims 14, 20 recite equivalent claim limitations as the method of claim 7, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 07/28/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant repeats the argument that a previous amendment was not taught in the prior art which was already raised in the applicant’s response filed on 03/15/21 and addressed by the examiner in the response to arguments section of the previous office action mailed 06/29/21.
Regarding applicant’s additional argument, on pg. 8, pertaining to amendments discussed within an interview, no agreements were reached in the interview regarding 

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169